Citation Nr: 0945885	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Mother Frances Hospital from 
December 22, 2006, to December 25, 2006.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision of a Department 
of Veterans Affairs Medical Center (VAMC) that denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Mother Frances 
Hospital from December 22, 2006, to December 25, 2006.  The 
Veteran testified before the Board in February 2009.    

The appeal is REMANDED to the North Texas Health Care System.  


REMAND

The Veteran contends that he is entitled to payment or 
reimbursement of medical expenses incurred in association 
with a cardiac catheterization for congestive heart failure 
conducted at Mother Frances Hospital, in Tyler, Texas, from 
December 22, 2006, to December 25, 2006.  He asserts both 
that his medical condition was emergent, and that a VA or 
another government facility was not feasibly available the 
day he obtained treatment.  He additionally asserts that VA 
refused to accept him as a patient for his emergent medical 
condition due to the lack of available space in the Intensive 
Care Unit. 

The Veteran testified before the Board at a February 2009 
travel board hearing that he was taken by ambulance to 
Hopkins County Memorial Hospital on December 22, 2006, 
because he had breathing difficulty.  He testified that at 
Hopkins County Memorial Hospital, a physician named Dr. 
Curtis called the VAMC in Dallas to request transfer and 
admittance of the Veteran.  The Veteran reported that Dr. 
Curtis was told that the Dallas VAMC did not have any 
available beds in its Intensive Care Unit that night and that 
the Veteran could not be admitted there.  The Veteran further 
testified that he had contacted Hopkins County Memorial 
Hospital in an attempt to obtain a letter from Dr. Curtis 
confirming that he had contacted the Dallas VAMC on December 
22, 2006.  However, the Veteran stated that he had been told 
that Dr. Curtis had been temporarily filling in at the 
hospital during the holiday season in 2006 and no longer 
worked there.  The Veteran's attempts to contact Dr. Curtis 
through his temporary employment agency were also 
unsuccessful.  Additionally, the Veteran asserted that Dr. 
Curtis had made a handwritten note at the bottom of a medical 
record that there had been "no beds at VA."  In a December 
22, 2006, emergency physician record, there is a handwritten 
notation at the bottom of the page, but because of he unclear 
handwriting and poor quality of the photocopy, it is unclear 
whether the notation says "no beds at VA" or "no, followed 
at VA."  

Although there is no clear objective evidence from the 
records at Hopkins County Memorial Hospital that the Dallas 
VAMC had been contacted to request transfer of the Veteran on 
December 22, 2006, it is possible that a medical notation was 
made in the Veteran's corresponding VA medical records 
regarding the unavailability of beds in the VA Intensive Care 
Unit on December 22, 2006.  Because those records would be of 
considerable assistance in ascertaining whether a VA medical 
facility was feasibly available on the day that the Veteran 
required treatment, the Board concludes that a remand to 
obtain these records is necessary.  Similarly, the Board 
finds that it is possible that the Dallas VAMC keeps its own 
records regarding available space in the Intensive Care Unit 
on a daily basis.  Because that information would be of great 
assistance in determining whether a VA medical facility was 
feasibly available for the Veteran's transfer on December 22, 
2006, the Board finds that an attempt to obtain that 
information is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file all of the Veteran's records from the 
Dallas, Texas, VA Medical Center dated in 
December 2006.  

2.  Contact the Dallas VAMC to determine 
whether there was space available in the 
Intensive Care Unit on December 22, 2006, 
to accept the Veteran for transfer.  
According to the Veteran, Dr. Curtis from 
Hopkins County Memorial Hospital called 
the Dallas VAMC on December 22, 2006, to 
request that the Veteran be transferred 
there for treatment and was told that no 
space was available.  Any public contact 
records that might relate to that 
assertion should be associated with the 
claims folder.

3.  Then, review the Veteran's claim of 
entitlement to payment or reimbursement 
for unauthorized medical expenses incurred 
from December 22, 2006, to December 25, 
2006.  If the claim is denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

